Citation Nr: 1758441	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-27 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for dizziness.

2. Entitlement to a compensable initial evaluation for fatigue, currently rated as zero percent disabling.

3. Entitlement to a compensable initial evaluation rating for subjective sensory abnormalities.

4. Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently rated as zero percent disabling pior to November 19, 2012 and as 10 percent disabling since November 19, 2012.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to January 1999.

This case comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was later transferred to the RO in Lincoln, Nebraska.  In the May 2012 decision, the RO assigned a 50 percent rating for the Veteran's service-connected obsessive compulsive disorder with panic disorder, denied a rating in excess of 10 percent for the lumbar spine, and assigned a 30 percent rating for multiple sclerosis with intermittent diplopia, right lower extremity ataxia, lateral nystagmus, dizziness, fatigue, chronic constipation and subjective sensory abnormalities.  The Veteran appealed the ratings assigned for her lumbar spine disability and for her multiple sclerosis, including all residual conditions associated with multiple sclerosis.  

The May 2012 rating decision identified the rating assigned to multiple sclerosis together with various residual symptoms and conditions, as a single issue.  The subsequent statement of the case (SOC), issued by the Lincoln RO in August 2013, identified the residual symptoms and conditions associated with multiple sclerosis as separate claims for service connection - e.g., service connection for nystagmus, service connection for dizziness, etc.  In the SOC, the RO assigned a separate 10 percent rating for dizziness and 0 percent (noncompensable) ratings for fatigue and subjective sensory abnormalities.  Since the SOC described each of these residual conditions as being related to service and assigned each of them a disability rating, the Board will treat them as increased rating claims.  In written statement received in September 2013, the Veteran withdrew her appeal of the ratings assigned to six residual conditions associated with her service-connected multiple sclerosis (urinary frequency, nystagmus, lower extremity ataxia, chronic constipation, left upper extremity impairment and left fascial sensation).  In a letter submitted later in September 2013, the Veteran's representative withdrew the Veteran's appeal of the rating assigned for multiple sclerosis, but asked for the appeal process to continue for the ratings assigned to dizziness, fatigue, sensory abnormalities, and for the Veteran's lumbar spine disability.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in this appeal, the Veteran withdrew her claim for increased disability ratings for her lumbar spine disability, for dizziness, for fatigue, and for subjective sensory abnormalities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a written statement dated March 2017, the Veteran indicated her intention to withdraw her appeals of the ratings assigned for her lumbar spine disability, for fatigue, for dizziness, and for subjective sensory abnormalities.  The written statement included both a letter from the Veteran's representative indicating that the appeal of these issues should be withdrawn and also a written statement, signed by the Veteran, confirming this intention.   Thus, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  The Board no longer has jurisdiction to review this appeal and it is dismissed.


ORDER

The Veteran's appeal of the denial an initial disability evaluation in excess of 10 percent for dizziness is dismissed.

The Veteran's appeal of the denial of an initial compensable evaluation for fatigue is dismissed.

The Veteran's appeal of the denial of a compensable evaluation for a lumbar spine disability prior to November 19, 2012 and of the denial of an evaluation in excess of 10 percent since November 19, 2012 is dismissed. 

The Veteran's appeal of the denial of an initial compensable evaluation for subjective sensory abnormalities is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


